Case 1:20-cv-10172-DPW Document5 Filed 01/30/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
Plaintiff,

v. Case No. 20-10172

DEBORAH LEVENSON,

| Defendant.

Nee Nee? Nee Nee” Nee” Nene eee Nee Nee” ee’

CONSENT ORDER

l. This Consent Order resolves the allegations contained in the United States’
Complaint that Defendant Deborah Levenson, a landlord, violated the Servicemembers Civil
Relief Act (“SCRA”), 50 U.S.C. §§ 3901-4043, when she failed to timely return a security
deposit and refused to refund overpaid rent to an active duty soldier in the United States Army
who had to terminate his lease because he received military orders requiring him to move with
his family to a new location.

2. The Parties agree that, to avoid costly and protracted litigation, the claims against
Defendant should be resolved without further proceedings or an evidentiary hearing. Therefore,
as indicated by the signatures appearing below, the United States and Defendant agree to the
entry of this Consent Order.

3. The effective date of this Consent Order will be the date on which it is approved

and entered by the Court.
Case 1:20-cv-10172-DPW Document5 Filed 01/30/20 Page 2 of 6

It is hereby ORDERED, ADJUDGED, and DECREED:
INJUNCTIVE RELIEF

4, Defendant, her employees, agents, representatives, successors and assigns, and all
other persons in active concert or participation with her are enjoined from:

a. Failing to return rents or lease amounts paid in advance by
servicemembers for a period after the effective date of the termination of a lease, in violation of
50 U.S.C. § 3955(f); and

b. Knowingly seizing, holding, or detaining the personal effects, security
deposits, or other property of servicemembers, in violation of 50 U.S.C. § 3955(h).

DAMAGES

5. Within 15 days of the entry of this Consent Order, the Defendant shall pay
Captain Jeremy Paquin and Ms. Jessica Paquin $3,000.00 in monetary damages. The Defendant
shall pay said money by sending to counsel for the United States a certified check for $3,000.00
payable to Jeremy and Jessica Paquin.

6. Captain Jeremy Paquin and Ms. Jessica Paquin shall complete the signed release
at Appendix A prior to receiving the check. When counsel for the United States has received
the check from the Defendant payable to Jeremy and Jessica Paquin and the signed releases in
the form of Appendix A from Captain Jeremy Paquin and Ms. Jessica Paquin, counsel for the
United States shall deliver the check to Captain Jeremy Paquin and Ms. Jessica Paquin and the
original, signed releases to the Defendant.

CIVIL PENALTY
7. Within 10 calendar days of the effective date of this Order, Defendants shall pay

a total of $500.00 to the United States Treasury as a civil penalty pursuant to 50 U.S.C. §
Case 1:20-cv-10172-DPW Document5 Filed 01/30/20 Page 3 of 6

4041(b)(3) and 28 C.F.R. 85.5 to vindicate the public interest. The payment shall be made in
the form of an electronic funds transfer pursuant to written instructions to be provided by the
United States.
REPORTING AND RECORDKEEPING

8. Within 90 days of the entry of this Consent Order, and thereafter annually on the
anniversary of the entry of this Consent Order, the Defendant shall submit to the United States a
compliance report, except that the final report shall be submitted 60 days prior to the
termination of this Consent Order. The compliance report shall include: (a) a copy of any
residential lease entered into by the Defendant since the entry of the Consent Order; (b) a
statement describing the number and location of all residential properties being rented by the
Defendant; and (c) whether any lessee is a servicemember.

9. During the term of this Order, the Defendant shall notify counsel for the United
States in writing within 15 days of receipt of any written or oral complaint against the
Defendant or Defendant’s agents or employees, regarding possible violations of the SCRA. If
the complaint is written, the Defendant shall provide a copy of it with the notification. The
notification shall include the full details of the complaint, including the complainant’s name,
address, and telephone number. The Defendant shall also promptly provide the United States
all information it may request concerning any such complaint and shall inform the United States
in writing within 15 days of the terms of any resolution of such complaint.

10. For the duration of this Order, the Defendant shall preserve all records related to
this Consent Order, including files or other records connected with any residential leases. Upon

reasonable notice to the Defendant, representatives of the United States shall be permitted to
Case 1:20-cv-10172-DPW Document5 Filed 01/30/20 Page 4 of 6

inspect and copy any of the Defendant’s records related to this Consent Order, provided,
however, that the United States shall endeavor to minimize any inconvenience to the Defendant.

MODIFICATIONS, ATTORNEY’S FEES AND COSTS
AND REMEDIES FOR NON-COMPLIANCE

 

11. Any time limits for performance imposed by this Consent Order may be extended
by the mutual written agreement of the parties. The parties may modify the other provisions of
this Consent Order only with the authorization of the Court.

12. Both parties shall be responsible for their own attorney’s fees and court costs,
except as provided for in Paragraph 13 below.

13. The parties to this Consent Order shall endeavor in good faith to resolve
informally any differences regarding the interpretation of and compliance with this Order prior to
bringing such matters to the Court for resolution. However, in the event the United States
contends that there has been a failure by the Defendant, whether willful or otherwise, to perform
in a timely manner any act required by this Consent Order or otherwise comply with any
provision thereof, the United States may move the Court to impose any remedy authorized by
law or equity, including, but not limited to, an order requiring the performance of such act or
deeming such act to have been performed, and an award of any damages, costs, and attorney’s
fees which may have been occasioned by the Defendant’s violation or failure to perform.

RETENTION OF JURISDICTION

14. This Consent Order shall be in effect for a period of 3 years from its date of entry.
The Court shall retain jurisdiction for the duration of this Consent Order to enforce its terms,
after which time this case shall be dismissed with prejudice. The United States may move the

Court to extend the duration of the Consent Order in the interests of justice.
Case 1:20-cv-10172-DPW Document 5 Filed 01/30/20 Page 5 of 6

15. The provisions of this Consent Order shall apply to the Defendant, her employees,

agents, assigns, successors-in-interest, and all persons in active concert or participation with her.

IT IS SO ORDERED.

IL
. this 0. day of UWVay

- hn p Ibllocl

 

UNITED STATES DISTRICT JUDGE

By their signatures below, the Parties consent to the entry of this Consent Order.

For the United States:

ANDREW E. LELLING
United States Attorney -

TOREY BUCUMMINGS, BBO #663549
Assistant United States Attorney

United States Attorney’s Office

District of Massachusetts

John Joseph Moakley Courthouse

1 Courthouse Way, Suite 9200

Boston, Massachusetts, 02210
Telephone: (617) 748-3281

E-Mail: torey.cummings@usdoj.gov

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division

SAMEENA SHINA MAJEED

Chief

ELIZABETH A. SINGER

Director, U.S. Attorneys’ Fair Housing Program
Housing and Civil Enforcement Section

For Defendant:

i LEVENS@N
V sed

 
Case 1:20-cv-10172-DPW Document 5 Filed 01/30/20 Page 6 of 6

EXHIBIT A
RELEASE

In consideration for the Parties’ agreement to the terms of the Consent Order entered by
the United States District Court for the District of Massachusetts in United States v. Deborah
Levenson, Case No. 20-10172, and Levenson’s payment to us of $3,000.00, we, Jeremy Paquin
and Jessica Paquin, hereby release and forever discharge all claims, arising prior to the date of
this Release, related to the facts at issue in the litigation referenced above and related to the
alleged violation of Section 3955 of the Servicemembers Civil Relief Act, that we may have
against Levenson and all related entities, parents, predecessors, successors, subsidiaries, and
affiliates and all of their past and present directors, officers, agents manager, supervisors,

shareholders, and employees and their heirs, executors, administrators, successors or assigns.

 

 

Jeremy Paquin Date

 

 

Jessica Paquin Date
